In an action to restrain defendant from the practice of urology in alleged competition with plaintiff within a certain area of Suffolk County, plaintiff appeals from a judgment of the Supreme Court, Suffolk County, entered May 20, 1959, dismissing his complaint after a nonjury trial. The trier of the fact found that the written employment agreement, containing the restrictive clause invoked by plaintiff, was made by the parties herein, who are physicians, but that such agreement had been abrogated and superseded by a subsequent oral agreement of partnership which was effectuated by certain acts and which was established by documents reflecting partnership transactions. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur. [19 Misc 2d 538.]